Honorable Romeo Flores                Opinion No. H-1069
Attorney for Jim Wells County
P. 0. Drawer 2080                     Re: Whether a justice of
Alice, Texas 78332                    the peace who moves outside
                                      his precinct vacates his
                                      office.

Dear Mr. Flores:

     You have requested our opinion concerning whether a
justice of the peace who moves outside of his ,precinct thereby
vacates his office.

     Article 1.05, Texas Election Code, provides that a
candidate for justice of the peace must have~resided in the
precinct for six months.  However, the statutes,are silent
with respect to whether he must remain in the precinct after,
he is elected and qualifies for office. Article 16, section
14 of the Texas Constitution requires a justice of the peace
to reside in the county which he serves, but makes no mention
of precincts.

     In Attorney General Opinion H-564 (19751 and H-220 (1974)
we ruled that a iustice of the oeace does not vacate his office
when his residence falls within-a new precinct pursuant to
redistricting.  See Childress County v. Sachse, 310 S.W.2d
414 (Tex. Civ. AE;isr-- Amarillo 1958, writ ref'd n.r.e. at
312 S.W.2d 380). In Attorney General Opinion O-6905 (1945)
this office advised that a county commissioner could move his
residence to another precinct within his county without vacating
his office.

     Under these authorities it is our opinion that a justice
of the peace may move to a different precinct of his county
without vacating his office.




                            P. 4581
Honorable Romeo Flores - Page 2       (H-1069)



                         'SU M M A R Y

            A justice of the peace may move his resi-
            dence to a different precinct within the
            county without vacating his office.

                              flVery    truly yours,




                                Attorney General of Texas

APPROVED:                 L




                    First Assistant




c. ROgERT HEATH, Chairman
Opinion Committee

jst




                               P. 4582